DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 03/11/2021 has been entered and fully considered. Claims 1-12 and 14-19 are pending, of which claims 1-12, 14 and 15 are currently amended and claim 19 is new. No new matter has been added.
In view of the amendment, the previous rejections of claims 1, 4 and 6-18 under 35 USC 103 are withdrawn, however, the previous rejection of claims 2, 3 and 5 under 35 USC 103 is maintained, and claims 1, 4, 6-12 and 14-19 are rejected on new grounds under 35 USC 103. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0028261 A1 (Esswein) in view of US 2002/0160251 A1 (Chang) and US 2016/0013497 A1 (Jones).
Regarding claims 1, 5, 6, 11, 15 and 16, Esswein discloses a redox flow battery [0009] comprising an electrode made by dip-coating (impregnating by soaking) a carbon felt in a suspension (mixture) of Vulcan XC-72 carbon (carbon black carbon particles) and Nafion (a perfluorosulfonic acid polymer ionomer binder) and air-drying (removing a solvent) before use [0202].
Esswein does not teach that the carbon particles are oxidized such that they are wettable by water. Chang however teaches forming oxidized carbon particles to be included in a cathode by exposing non-oxidized carbon particles such as Vulcan XC-72 to an oxidizing condition, because they can be provided with enhanced acidic surface oxides and can draw more electrolyte into the cathode because the electrolyte can wet the oxidized particles [0007], [0008], [0019], [0020], wherein the electrolyte may be aqueous (includes water) [0044]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use carbon particles that are oxidized such that they are wettable by water, as in Chang, for the carbon particles in the electrode of Esswein, because it would allow more electrolyte to be drawn into the electrode.

Regarding claims 2 and 3, the claimed limitations of the oxidizing environment recite only process limitations which do not structurally distinguish the claimed electrode from the prior art. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Nevertheless, it is noted that Jones teaches that the heat treatment is in air from about 250 degrees C to about 600 degrees C [0031].
Regarding claim 4, Esswein further discloses that the carbon felt is 3 mm thick [0202].
Regarding claims 7-9, only process limitations are recited which do not structurally distinguish the claimed electrode from the prior art. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Nevertheless, it is noted that Chang teaches that the carbon particles can be oxidized by contacting the carbon particles with an acid solution (chemical treatment method) [0020] or with air between 350-700° C (thermal treatment method) [0048].
Regarding claims 10 and 12, Esswein does not disclose the specific loading of the impregnated carbon particles to the sheet of carbon felt or the weight ratio of the ionomer to the carbon particles. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of invention to choose appropriate relative amounts of the carbon particles, ionomer, and carbon felt, in order to effectively balance different properties of each, such as ionic conductivity, electric conductivity, mechanical strength, and fluid absorption properties, because differences in such properties among the claimed materials are well known to those of ordinary skill in the art, as is their importance to electrode functioning, and one of ordinary skill in the art would have been readily able to perform such optimization through only routine experimentation. See MPEP 2144.05 II. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a 
Regarding claim 14, Esswein further discloses that the battery is a vanadium redox flow battery [0008], [0069].
Regarding claim 19, although not explicitly disclosed, it is inherent or obvious that most of the oxidized particles taught by Chang would sink or form a suspension in de-ionized water, because Chang teaches that the carbon particles are oxidized such that they are wettable by water, and teaches that the carbon particles are oxidized by the same method as the claimed invention. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0028261 A1 (Esswein) in view of US 2002/0160251 A1 (Chang) and US 2016/0013497 A1 (Jones), as applied to claims 1-12, 14-16 and 19 above, and further in view of US 2008/0274385 A1 (Creeth).
.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the oxidized carbon felt and oxidized carbon particles improve resistance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In response to applicant's argument that Chang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chang is pertinent to the problem of increasing access of electrolyte to carbon surfaces in the cathode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727